Supreme Court of Florida
                                  ____________

                                  No. SC16-451
                                  ____________

                           JEFFREY D. WILLIAMS,
                                 Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                  [June 8, 2017]

PER CURIAM.

      We initially accepted discretionary review of the decision in State v.

Williams, 184 So. 3d 1205 (Fla. 1st DCA 2016). Upon further consideration, we

exercise our discretion and discharge jurisdiction. Accordingly, we hereby dismiss

this review proceeding.

      It is so ordered.

      No motion for rehearing will be entertained by the Court. See Fla. R. App.

P. 9.330(d)(2).

LABARGA, C.J., and LEWIS, QUINCE, CANADY, POLSTON, and LAWSON,
JJ., concur.
PARIENTE, J., dissents.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District - Case No. 1D14-5510

      (Leon County)

Kevin Alvarez of the Law Office of Kevin Alvarez P.A., Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Robert “Charlie” Lee, Assistant Attorney
General, Tallahassee, Florida,

      for Respondent




                                       -2-